DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A, claims 1-2, 6-14 and 18-24 in the reply filed on 7/28/2022 is acknowledged. The traversal is on the ground(s) that (a) the requirement is improper and (b) that combined search and examination would not be serious burden. This is not found persuasive.
Regarding (a), applicant provides no support for this allegation, and the requirement is therefore deemed proper at least for the reasons set forth in the Office action of 6/1/2022.
Regarding (b), as set forth in the prior Office action, a search burden exists at least because the species require a different field of search.
The requirement is still deemed proper and is therefore made FINAL. Claims 3-5 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/28/2022.

Drawings
The drawings are objected to because they do not comply with the requirement of 37 CFR 1.84 that the drawings be black and white drawings having secured solid black lines. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the terms Premier (page 2, lines 27), Eclipse (page 2, line 27), Revo (page 2, line 27), Steam Hot One (page 3, line 2), Klucel H (page 33, line 28), Methocel K4MS (page 33, line 29), Natrosol 250 MRCS (page 33, lines 29-30), Methocel A4M (page 33, line 31), CMC 7HF (page 34, line 1), CMC 7H4F (page 34, line 1), and VISIL (page 40, line 4) which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities: The preposition “to” is not present after the word inserted (line 13). Appropriate correction is required.
Claims 2, 6-12, 14 and 18-24 is objected to because of the following informalities: The word “claim” is capitalized despite not being a proper noun or appearing the in beginning of sentence. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-14 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear to what the limitation “the distal end thereof” (line 9) refers to. Does it refer to the receiving compartment, the first body portion, or the second body portion? The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the second body portion.
It is unclear to what the limitation “the first end thereof” (line 11) refers to. Does it refer to the receiving compartment, the aerosol passage, the first body portion or the second body portion, all of which are mentioned in the same limitation? The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the receiving compartment. Claims 2 and 6-12 are indefinite by dependence.

Regarding claim 13, it is unclear to what the limitation “the distal end thereof” (line 3) refers to. Does it refer to the receiving compartment, the first body portion, or the second body portion? The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the second body portion.
It is unclear to what the limitation “the first end thereof” (line 5) refers to. Does it refer to the receiving compartment, the aerosol passage, the first body portion or the second body portion, all of which are mentioned in the same limitation? The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the receiving compartment. Claims 14 and 18-24 are indefinite by dependence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14, 18-19 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trzecieski (US 2017/0095623).

Regarding claim 13, Trzecieski discloses a device for use in aromatherapy vaporization [0002] having a housing (figure 1A, reference numeral 101), which is considered to meet the claim limitation of a first body portion, having a first end (figure 1A, reference numeral 101a), which is considered to meet the claim limitation of a distal end, and a second end ([0014], figure 1A, reference numeral 101b), which is considered to meet the claim limitation of a first end. The housing has a heating chamber with a heating chamber second portion with first and distal ends ([0016], figure 1A, reference numeral 127). A hinge attaches the heating chamber second portion ([0017], figure 1A, reference numeral 125) to define the heating chamber (figure 1A, reference numeral 102) into which phyto material is placed ([0016], figure 1A, reference numeral 419). It is evident that a cartridge containing similar placed in the open space and used, which is considered to meet the claim limitation of the holder being configured to receive a cartridge. The second end of the housing has an inhalation aperture (figure 1A, reference numeral 188) that is fluidly coupled with the heating chamber by a fluid pathway ([0015], figure 1C, reference numeral 109), which is considered to meet the claim limitation of an aerosol passage. The heating chamber second portion is moved on the hinge [0017] between a position in an open first mode of operation ([0016], figure 1A) and a closed second mode of operation ([0018], figure 1B).

Regarding claim 14, Trzecieski discloses that the hinge is defined along a longitudinal edge of the housing and the heating chamber second portion (figure 1A).

Regarding claim 18, Trzecieski discloses that the housing is substantially cylindrical in the closed second mode of operation (figure 1B).

Regarding claim 19, Trzecieski discloses that the heating chamber second portion has a conductive heating element ([0021], figure 1A, reference numeral 103) located along the airflow pathway ([0025], figure 1C), indicating that the airflow pathway extends through both the housing and heating chamber second portion. It is noted that the airflow pathway, which is considered to be equivalent to the claimed aerosol passage since aerosol flows through at least part of it, begins at the first end of the device where air enters through a single direction airflow valve ([0033], figure 1C, reference numeral 122). Trzecieski additionally discloses that the phyto material is located between the heater of the heating chamber second portion and an airflow restricting member ([0025], figure 1C, reference numeral 121), indicating that portions of the receiving compartment are located in both the housing and the heating chamber second portion.

Regarding claim 21, Trzecieski discloses that the first end of the of the device has a single direction airflow valve that allows air to flow into the device ([0033], figure 1C, reference numeral 122), which is considered to meet the claim limitation of substantially open. The air then flows into the heating chamber through holes in distal end of the heating chamber second portion at the circled point in the annotated version of figure 1C below, which is considered to meet the claim limitation of the second body portion being substantially open.

    PNG
    media_image1.png
    193
    447
    media_image1.png
    Greyscale

Regarding claim 22, Trzecieski discloses that the distal ends of the housing (figure 1C) and the heating chamber second portion are mostly formed from solid pieces of material (figure 1A), which is considered to meet the claim limitation of substantially closed.

Regarding claims 23 and 24, Trzecieski discloses that the first end of the of the device has a single direction airflow valve that allows air to flow into the device ([0033], figure 1C, reference numeral 122). The air then flows into the heating chamber through holes in distal end of the heating chamber second portion at the circled point in the annotated version of figure 1C below.

    PNG
    media_image1.png
    193
    447
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Trzecieski (US 2017/0095623) in view of Nelson (US 7,186,958).

Regarding claim 1, Trzecieski discloses a device for use in aromatherapy vaporization [0002] having a housing (figure 1A, reference numeral 101), which is considered to meet the claim limitation of a first body portion, having a first end (figure 1A, reference numeral 101a), which is considered to meet the claim limitation of a distal end, and a second end ([0014], figure 1A, reference numeral 101b), which is considered to meet the claim limitation of a first end. The housing has a heating chamber with a heating chamber second portion with first and distal ends ([0016], figure 1A, reference numeral 127). A hinge attaches the heating chamber second portion ([0017], figure 1A, reference numeral 125) to define the heating chamber (figure 1A, reference numeral 102) into which loose leaf phyto material is placed ([0013], figure 1A, reference numeral 419). It is evident that a cartridge containing similar placed in the open space and used, which is considered to meet the claim limitation of the holder being configured to receive a cartridge. The second end of the housing has an inhalation aperture (figure 1A, reference numeral 188) that is fluidly coupled with the heating chamber by a fluid pathway ([0015], figure 1C, reference numeral 109), which is considered to meet the claim limitation of an aerosol passage. The heating chamber second portion is moved on the hinge [0017] between a position in an open first mode of operation ([0016], figure 1A) and a closed second mode of operation ([0018], figure 1B). Trzecieski does not explicitly disclose a cartridge located within heating chamber.
Nelson teaches a volatilizing device that vaporizes a phyto material (column 1, lines 65-67, column 2, lines 1-4) where the phyto material placed in the heating chamber is either loose tobacco or a tobacco cartridge (column 10, lines 18-29).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the loose phyto material of Trzecieski for the cartridge of Nelson. One would have been motivated to do so since Nelson teaches that phyto material can be placed in a heating chamber in either loose or cartridge form. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 2, Trzecieski discloses that the hinge is defined along a longitudinal edge of the housing and the heating chamber second portion (figure 1A).

Regarding claim 6, Trzecieski discloses that the housing is substantially cylindrical in the closed second mode of operation (figure 1B).

Regarding claim 7, Trzecieski discloses that the heating chamber second portion has a conductive heating element ([0021], figure 1A, reference numeral 103) located along the airflow pathway ([0025], figure 1C), indicating that the airflow pathway extends through both the housing and heating chamber second portion. It is noted that the airflow pathway, which is considered to be equivalent to the claimed aerosol passage since aerosol flows through at least part of it, begins at the first end of the device where air enters through a single direction airflow valve ([0033], figure 1C, reference numeral 122). Trzecieski additionally discloses that the phyto material is located between the heater of the heating chamber second portion and an airflow restricting member ([0025], figure 1C, reference numeral 121), indicating that portions of the receiving compartment are located in both the housing and the heating chamber second portion.

Regarding claim 8, modified Trzecieski teaches all the claim limitations as set forth above. It is noted that the housing contains the entirety of the airflow pathway and the heating chamber, which means that approximately half of those components must be located within the aerosol passage as well. Modified Trzecieski does not explicitly teach approximately half of the airflow pathway and the heating chamber being located within the heating chamber second portion.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to located approximately half of the airflow pathway and the heating chamber within the heating chamber second portion. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claim 9, Trzecieski discloses that the first end of the of the device has a single direction airflow valve that allows air to flow into the device ([0033], figure 1C, reference numeral 122), which is considered to meet the claim limitation of substantially open. The air then flows into the heating chamber through holes in distal end of the heating chamber second portion at the circled point in the annotated version of figure 1C below, which is considered to meet the claim limitation of the second body portion being substantially open.

    PNG
    media_image1.png
    193
    447
    media_image1.png
    Greyscale

Regarding claim 10, Trzecieski discloses that the distal ends of the housing (figure 1C) and the heating chamber second portion are mostly formed from solid pieces of material (figure 1A), which is considered to meet the claim limitation of substantially closed.

Regarding claims 11 and 12, Trzecieski discloses that the first end of the of the device has a single direction airflow valve that allows air to flow into the device ([0033], figure 1C, reference numeral 122). The air then flows into the heating chamber through holes in distal end of the heating chamber second portion at the circled point in the annotated version of figure 1C below.

    PNG
    media_image1.png
    193
    447
    media_image1.png
    Greyscale

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Trzecieski (US 2017/0095623).

Regarding claim 20, Trzecieski discloses all the claim limitations as set forth above. It is noted that the housing contains the entirety of the airflow pathway and the heating chamber, which means that approximately half of those components must be located within the aerosol passage as well. Trzecieski does not explicitly disclose approximately half of the airflow pathway and the heating chamber being located within the heating chamber second portion.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to located approximately half of the airflow pathway and the heating chamber within the heating chamber second portion. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747